COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


Cause Number:              01-14-00844-CV
Trial Court Cause
Number:                    2014-37034
Style:                     Neighborhood Centers Inc.
                           v Doreatha Walker
Date motion filed*:        July 30, 2015
Type of motion:            Motion for Leave to Withdraw
Party filing motion:       Whitney Rawlinson, attorney for Doreatha Walker
Document to be filed:      n/a

Is appeal accelerated?      YES         NO

Ordered that motion is:

             Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

             Denied: See TEX. DISCIPLINARY R. PROF. CONDUCT 1.15(b)(1), (c).
             Dismissed (e.g., want of jurisdiction, moot)
             Other:


Judge's signature: /s/ Evelyn V. Keyes
                          Acting individually          Acting for the Court

Panel consists of Justices Keyes, Bland, and Massengale

Date: September 2, 2015